Appellant was convicted of a misdemeanor, and prosecuted this appeal.
The Assistant Attorney-General has filed a motion to dismiss this appeal, on the ground that it did not come to this court from the county clerk, as required by law, but was filed by the attorneys, Messrs. Cammack and Burkhead. His contention is that article 897, Code of Criminal Procedure, which is as follows: "As soon as the transcript is prepared, the clerk shall forward the same by mail, or other safe conveyance, charges prepaid, inclosed in an envelope securely sealed, directed to the proper clerk of the Court of Criminal Appeals," — controls, being applicable alike to misdemeanors as well as felonies. He also insists that the rules prescribed by the Supreme Court for the governing of this court, as to transcripts, on which appellant acted, can not override the statutory law on the same subject. We have examined the statutes with reference to transcripts and their filing (articles 895 to 902, Code of Criminal Procedure, inclusive), and they appear to support his contention. We accordingly hold that the motion is well taken. We would observe in this connection that a number of cases have been appealed and the transcripts filed in this court by counsel, but no motion has been made to strike out the same because not forwarded in accordance with law. Our attention having been called to the matter, we feel it our duty to require the law in this regard to be conformed to. No harm can come of a compliance with the statute, while confusion and delays might ensue from following the rule prescribed which, in our opinion, attempts to set aside the act of the Legislature on the same subject. The appeal is dismissed.
Dismissed. *Page 80